UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Annual Report December 31, 2014 Evermore Global Value Fund Table of Contents Shareholder Letter & Management Discussion of Fund Performance 1 Sector Allocation 14 Expense Example 15 Performance Information 17 Schedule of Investments 18 Statement of Assets and Liabilities 22 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 28 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 47 Approval of Investment Advisory Agreement 48 Trustees and Officers 50 Additional Information 53 Privacy Notice 55 Evermore Global Value Fund Elements of Our Investment Approach At Evermore Global Advisors, we seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in special situations – companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking to Generate Value . • Catalyst-Driven Investing.We do more than pick undervalued stocks and hope for their prices to rise.We invest in companies where we’ve determined a series of catalysts exist to unlock value.The catalysts we look for are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time.Examples of catalysts include management changes, financial and operational restructurings, spin-offs, breakups, mergers, acquisitions, etc. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Merger Arbitrage and Distressed Companies.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Global Value Fund A Letter from the CEO Eric LeGoff CEO, Evermore Funds Trust Dear Shareholder, The Evermore Global Value Fund (the “Fund”) had a difficult year from an investment performance standpoint, as geopolitical, macroeconomic and pandemic events, including the Ukrainian-Russia crisis, slowing European Gross Domestic Product (“GDP”) growth, EBOLA fears, and declining oil prices, adversely impacted a number of our special situations investments.On a positive note, Fund assets again grew substantially last year, increasing by about 52% to $235.5 million, and bringing assets of Evermore Global Advisors, the Fund’s investment adviser, to about $358 million at year-end 2014.This growth is a testament to the hard work of our entire organization. We approach 2015 with measured optimism, as we see a market environment that offers its own set of catalysts that we believe will help create value across our holdings.For example, low oil prices will help our industrial companies lower their operating expenses; a declining Euro will help our European companies that are major exporters compete more effectively in the global marketplace; and we believe the European Central Bank’s (“ECB’s”) recent announcement of a gargantuan $1.3 trillion quantitative easing program could have the same positive dramatic effects on European companies and their stock prices as it had in the U.S.Beyond the macroeconomic environment in Europe, we see continued growth in merger and acquisition, spin-off and activist activity across the region, which should provide us with many interesting opportunities on which to focus. In the spring of 2014, Evermore welcomed Matthew Epstein to its investment team as a senior research analyst.Matt previously worked for a large, New Jersey based asset management firm where he gained many years of special situations and private equity investing experience.Matt has quickly become a contributing member of the team. David Marcus and I continue to be extremely appreciative of the efforts of our employees, Board of Trustees, advisors, and service providers.I would like to thank the following service providers for their support over the past year:U.S. Bancorp Fund Services, LLC (Fund administrator, accountant, transfer agent); U.S. Bank N.A. (Fund custodian); Quasar Distributors LLC (Fund distributor); Drinker Biddle & Reath LLP (Fund counsel); John Canning of Cipperman Compliance Services, LLC (Chief Compliance Officer and compliance services provider); Gary M. Gardner (counsel to the Fund’s independent trustees); Ernst & Young (Fund auditor); Olmec Systems, Inc. (technology support provider); Tiller, LLC (marketing communications provider); JCPR, Inc. (public relations and marketing provider); Eze Castle Software 3 (order management system provider); Advent Software (portfolio management software provider); and Bloomberg (market data provider). And finally, the entire Evermore team would like to thank you, our shareholders, for the continued support and confidence you have shown us.We wish you all the best for a happy, healthy and prosperous 2015. Sincerely, Eric LeGoff CEO, Evermore Funds Trust 4 Evermore Global Value Fund A Letter from the Portfolio Manager David Marcus Portfolio Manager “Long ago, Ben Graham taught me that ‘Price is what you pay; value is what you get.’ Whether we’re talking about socks or stocks, I like buying quality merchandise when it is marked down.” – Warren Buffett Dear Shareholder, For the year ended December 31, 2014, Class I shares of the Evermore Global Value Fund (the “Fund”) were down 6.58% while the MSCI All Country World Index (“MSCI ACWI”) was up 4.16%, and the HFRX Event Driven Index (“HFRX ED”) was down 4.06%. Year-end 2014 marked the five year anniversary of the Fund and a period over which international, and especially European, markets were marked by varying levels of crisis and significant volatility.European value and event driven special situations have struggled to gain a strong footing.U.S. markets, conversely, showed reasonably steady gains over the period.The fact that the Fund’s portfolio has been heavily concentrated in European investments over this time has certainly had an adverse impact on the Fund’s investment performance.Here is a review of the Fund’s performance versus our benchmarks: Average Annual Total Returns as of December 31, 2014 Since Inception 1 Year 3 Year 5 Year 1/1/10 Fund (EVGIX) -6.58% 11.57% 3.21% 3.21% MSCI ACWI 4.16% 14.10% 9.20% 9.20% HFRX ED -4.06% 5.00% 2.30% 2.30% The performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Performance data current to the most recent month end may be obtained by calling 866-EVERMORE or (866-383-7667). The Fund imposes a 2% redemption fee on shares held for 30 days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced.The Fund’s gross expense ratio is 1.59%. 5 2014 was a disappointing follow-up to what was a very good 2013.The year started off fine with a continuation of the same positive situations that we had seen in 2013 – an acceleration in restructurings, refocusing by companies, breakups, spinoffs, management changes, and an increase inmerger and acquisition (“M&A”) activity.There was optimism and a cautious sense of recovery.The view was that Europe, having come out of recession in 2013, would see a major pick-up in GDP growth and that, along with other positive developments, would result in meaningful releases of value in select European companies. So, what happened? Russia invaded Crimea/Ukraine.Panic set in quickly.Consumer sentiment fell off a cliff.Sanctions were levied and the economic impact of reduced trade with Russia/Ukraine began to show.People questioned whether Russia might not stop with the invasion of Ukraine.The long expected quantitative easing (“QE”) program from the European Central Bank (“ECB”) did not materialize as expected.Ebola fears that started in Africa began to spread around the world.The positive sentiment we had coming into 2014 quickly vaporized and became fearful and negative.Overall, the perception shifted to a perspective that the long talked about recovery in Europe would now be pushed out and it would continue to be a tomorrow story, not a today story. We fundamentally disagree with this perspective on both the macro and micro level.We believe that 2014 was a period marked by investor stress and uncertainty, but that today there are many European companies which are less expensive than they have been in years with better prospects that investors have not fully focused on.Our recent trips to Europe and conversations with European business operators and owners have corroborated our thoughts. It is important to note that we have not made a decision to “allocate” a large percent of the Fund’s assets to Europe – we are agnostic to geography.Rather, we make allocations to those investment opportunities that are most compelling from a valuation and catalyst standpoint on a company specific basis.We happen to have a large exposure to European special situations because, in our opinion, that is where the best opportunities exist today. Some of the special situations we own have been reporting year over year top line growth in excess of 15% in their best segments.These increases are off of already meaningfully reduced baselines of revenues, so they are telling us that they believe (1) they have seen a bottom, and (2) there is surely a long way to go back up. We are compelled to own select companies that are restructuring and making the right strategic moves in a time of low growth and cyclical downturns.These companies have been streamlining operations to focus on the businesses that have the ability to generate the strongest cash flows, making the necessary cuts to improve operational inefficiencies, and selling non-essential/losing businesses.What is left behind are more pure play companies that sell at sizable discounts to cash flow and/or book value. 6 So, while widespread consistent top-line growth is unsteady and has generally fallen the last five years, these smartly run businesses have remained profitable on their bottom lines due to the cuts they have, and are continuing, to make.When incremental top line growth begins to come back more broadly, we expect our companies will show increased cash flows coming through that exceed investors’ current expectations.This potential upside in profitability and earnings power will be a much deserved positive outcome of their savvy and focused cost cutting efforts. Considering the macro environment, we ask ourselves, what could stimulate top line growth and a return of investor and consumer confidence?We believe the answer lies in a mix of a weakening Euro, sharply falling oil and energy prices, near zero interest rates, and the recently announced €1.1 trillion ($1.33 trillion) ECB quantitative easing (QE) program. Armed with a long-term perspective, these are just a few reasons to suggest that now is an excellent time to be sifting through the muck of European uncertainty.We remain highly confident in the quality of our portfolio holdings, the value in their underlying assets, and believe that going into the New Year our portfolio is positioned with the potential to deliver real value creation. Portfolio Construction and Activity The Fund ended the year with 32 equity (issuer) positions, the top 10 of which represented 46.5% of the Fund’s total net assets.Below please find year-end market cap, geographic region, and strategy breakdowns of the Fund’s portfolio as of December 31, 2014.1 1Market cap, geographic region and strategy breakdown are show as a percentage of invested capital in equity positions only. 7 Portfolio Review Spin-off activity was again on the rise in 2014, growing globally from 37 in 2013 to 60 in 20142.We continue to focus on spin-offs, which often are extremely attractive situations, as they are generally not well understood parts of larger companies that can come to the market extremely mispriced. The Fund participated in a number of spin-offs in 2013, including ING U.S. (now VOYA Financial), which was spun-off from ING Groep NV (also a Fund holding since 2013).In June 2014, ING Groep spun-off another one of its business segments – NN Group NV – via an initial public offering.NN Group is the largest insurance provider in the Netherlands.We participated in the IPO, which was priced at what we believed was an extremely low valuation – under 0.6 times book value.In a very short time, book value has grown to about €45 ($54.45) per share.The company expects to pay between 40 and 50 percent of operating cash flow to shareholders.The underlying insurance businesses are strong.The biggest risk to the stock continues to be litigation from legacy annuity products.We believe the stock is cheap even after factoring in a significant settlement. The Fund also invested in an interesting arbitrage situation during the year.Alliant Techsystems Inc., primarily a U.S. based defense company, is also the parent of an outdoor and leisure business called Vista Outdoor (“Vista”).The long position the Fund has in Alliant is part of an arbitrage trade to create a Vista spinoff very cheaply, as Alliant and another U.S. based defense business, Orbital Sciences Corp., are scheduled to merge in 2015 and simultaneously spinoff Vista.We have no interest in the defense businesses, but believe Vista is extremely compelling.Today, we can “create” the new Vista by buying Alliant and shorting Orbital and get to “own” it now before it trades on a stand-alone basis.At the time of purchase, Vista was being valued at barely 6 times EBITDA and 9 times earnings.My experience is that investors will generally start focusing on these types of spin-offs once they are on their own and we would expect to see Vista valued closer to where its peers trade, which is about 50% higher.We believe this is one of those unique situations where the opportunity is not in the new merged company, but is actually in the lesser known and misunderstood division that is getting spun-off as a new standalone public company. The Fund also invested in several interesting restructuring special situations, including Fomento de Construcionnes y Contratas SA (“FCC”) (one of the leading detractors to Fund performance for the year) and Green Brick Partners, Inc. (“Green Brick”) (the leading contributor to Fund performance for the year). We initiated our position in FCC, a Spain based construction and concession conglomerate, in early 2014.The company is in the midst of a transformative financial and operational restructuring.An acquisition spree in the mid-2000s left the company in an over-leveraged, under-earning state by the end of the decade.In addition to its core businesses of water services, waste collection, and construction, FCC accumulated a portfolio of non-core businesses including cement production, real estate ownership and development, and furniture rental, to name a few.In 2013, 2Spinoff Research, January 2015 issue. 8 the controlling shareholder, Esther Koplowitz, brought in Juan Béjar as CEO to sell assets, pay down debt, and refocus the company.We have met Mr. Béjar on several occasions and believe he is one of the best CEOs in Europe with the skills to successfully restructure both financially and operationally. In 2014, Mr. Béjar began selling non-core assets, and consummated a €1 billion ($1.21 billion) rights issue, €765 million ($925.7 million) of which was used to pay down €900 million ($1.09 billion) of debt.As part of the financial restructuring, Carlos Slim, the Mexican billionaire, became a 25.6% owner of the company and Esther Koplowitz went from being a majority investor to a minority investor – a very positive result. Using a sum of the parts analysis where we look at comparable business transactions and other publicly traded companies’ valuations, we estimate that FCC is worth around €24.00 ($29.04) per share versus €11.75 ($14.22) per share as of year-end.Today, FCC is trading at less than 5 times the depressed cash flows of their best businesses, water and waste treatment, where peers typically trade between 8 and 11 times cash flow.Green Brick is a very interesting situation. The predecessor company was called BioFuels Energy, which was a defunct alternative energy business. David Einhorn from Greenlight Capital took control and recapitalized the business into a large home builder in Atlanta and parts of Texas.We were able to buy this company in the third quarter pre-conversion after documents were filed with the SEC, but still little understood by the market.At the time we initiated our position in the stock, we were creating the new business at less than 7 times earnings with excellent management, and main shareholders that include Greenlight and Dan Loeb’s Third Point, which collectively own 67%.We took advantage of the inherent mispricing by the market of the warrants that were issued to shareholders to create our position extremely cheap. The Fund’s largest detractor to performance for the year was Sevan Drilling AS.Sevan, a deep water drilling company, suffered a fate similar to most oil exploration companies and sold off meaningfully.Severe downward pressure on the price of oil, along with problems on one of their rigs during the year, caused the stock to decline over 78% in the year.At year end, the stock was trading at less than 2 times earnings and less than 25% of replacement value for its assets.The company has restructured its credit facilities and is running at a higher level of efficiency than at any time in the history of the company.As a result, the Fund continues to hold this position.Unfortunately, due to the volatility of the commodity price, today, investors have little interest in Sevan or other oil related businesses. Another of the Fund’s top detractors to performance in 2014 was Genworth Financial Inc., the U.S. based multiline insurance company.We decided to exit this position in the fourth quarter at a loss after owning the position for several years. The original thesis centered on the reorganization of their Mortgage Insurance business. Our view was that the stock was trading at a substantial discount to book value and that they would be able to ring fence the mortgage insurance problem, which they were in fact able to do. The stock performed well until late in 2014 when it emerged that the Long Term Care business was having significant issues and might require the company to do a capital raise. This was not part of our original thesis and, as a result, we determined that it was time to move on in spite of the significant discount to book value. 9 Closing Thoughts In this environment, there are a lot of cheap stocks to be had outside the United States, but you cannot own them all and expect to generate an outsized return.I firmly believe that the key to creating value is found in identifying those certain catalysts that are likely to accrete shareholder value in the years to come.Understanding the nature, potential impact and time frame of such catalysts is the road map to successful special situations investing. We spend a great deal of time trying to understand management’s appraisal of their business and proposed path.Ultimately, we believe that management is the most important catalyst to value creation and we strive to place our investment capital alongside some of the best operators the world, and especially Europe, have to offer. In 2014, we made several trips to Europe.Based on these visits, in my opinion, the news headlines have not accurately reflected the underlying improvements in businesses across a variety of sectors that have been years in the making.Beyond improving business fundamentals, we enter 2015 with some significant tailwinds behind European companies – low oil prices, low interest rates, low valuations, increasing M&A and spin-off activity, and a huge ECB mandated quantitative easing program.In our view, these developments represent an inflection point for the prospects of many European companies. We are nomadic and roam to where we believe the best investment opportunities exist.When we believethey have played out, we move on.We continue to believe that out of crisis comes opportunity.In our opinion, the situation that has evolved out of the crisis in Europe has set the stage for a multiyear opportunity for special situations in the region.The key is to be extremely selective. And, while many investors are nervous about the U.S. markets, we continue to find selective cases where there are compelling breakup, spinoff, and activist situations in which to invest. As such, I believe that the special situations in which we have invested, and the opportunities we continue to find, have the potential to provide our Fund shareholders with attractive long term investment returns. Thank you once again for your ongoing partnership, confidence and support. Sincerely, David E. Marcus Portfolio Manager 10 Management’s Discussion of Fund Performance For the year ended December 31, 2014, Class I shares of the Evermore Global Value Fund (the “Fund”) were down 6.58% while the MSCI All Country World Index (“MSCI ACWI”) was up 4.16%, and the HFRX Event Driven Index (“HFRX ED”) was down 4.06%. 2014 was a disappointing follow-up to what was a very good 2013.The year started off fine with a continuation of the same positive situations that we had seen in 2013 – an acceleration in restructurings, refocusing by companies, breakups, spinoffs, management changes, and an increase inM&A activity.There was optimism and a cautious sense of recovery.The view was that Europe, having come out of recession in 2013, would see a major pick-up in GDP growth and that, along with other positive developments, would result in meaningful releases of value in select European companies.However, we believe a series of events had a major negative impact on our performance, especially in the second and third quarters of the year. Russia invaded Crimea/Ukraine.Panic set in quickly.Consumer sentiment fell off a cliff.Sanctions were levied and the economic impact of reduced trade with Russia/Ukraine began to show.People questioned whether Russia might not stop with the invasion of Ukraine.The long expected quantitative easing (“QE”) program from the European Central Bank (“ECB”) did not materialize as expected.Ebola fears that started in Africa began to spread around the world.The positive sentiment we had coming into 2014 quickly vaporized and became fearful and negative, and investor perception shifted to a perspective that the long talked about recovery in Europe would now be pushed out and it would continue to be a tomorrow story, not a today story. Three of the top five contributors to Fund performance were U.S. positions; two were European positions.Four of the top five detractors to Fund performance were European positions; one was a U.S. position.The largest contributors and detractors to the Fund performance for the year were: For the Year Ended 12/31/14 Top 5 Contributors to Performance Top 5 Detractors to Performance Green Brick Partners, Inc. Sevan Drilling ASA Compagnie d’Enterprises CFE SA Genworth Financial Inc. Voya Financial, Inc. Fomento de Construcionnes y Contratas SA Gramercy Property Trust Inc. Sky Deutschland AG Ei Towers S.p.A. Bolloré SA A short discussion on several of the contributors and detractors listed above can be found in the Portfolio Manager’s letter to shareholders located at the beginning of this annual report. 11 As of December 31, 2014, the Fund’s ten largest issuer positions were as follows: Evermore Global Value Fund Top 10 Positions Issuer Position % of Net Assets Ambac Financial Group, Inc. 6.6% Vivendi SA 6.2% Alliant Techsystems, Inc.3 6.0% NN Group NV 5.0% Green Brick Partners, Inc. 5.0% Sky Deutschland AG 4.8% Fomento de Construcionnes y Contratas SA 4.5% ING Groep NV 4.4% Voya Financial, Inc. 3.9% American International Group, Inc. 3.7% At year-end 2014, the Fund’s cash position stood at 0.6%. 3Alliant Techsystems plans to merge with Orbital Sciences (a short position in the Fund as of 12/31/14) and simultaneously will spin-off Vista Outdoor, a leisure equipment and products company, in the first quarter of 2015. 12 Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investing in smaller companies involves additional risks such as limited liquidity and greater volatility than larger companies. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in special situations may involve greater risks when compared to other investments if expected developments do not occur. Additional special risks relevant to our Fund involve derivatives and hedging. Please refer to the prospectus for further details. Please refer to the Schedules of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax. The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Hedge Fund Research, Inc. (HFR) utilizes a UCITSIII compliant methodology to construct the HFRX Hedge Fund Indices. The methodology is based on defined and predetermined rules and objective criteria to select and rebalance components to maximize representation of the Hedge Fund Universe. The HFRX Event Driven Index is being used under license from Hedge Fund Research, Inc. which does not approve or endorse the Evermore Global Value Fund. It is not possible to invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. “EBIT” is the acronym for earnings before taxes and interest.“EBITDA” is the acronym for earnings before interest, taxes, depreciation and amortization.“Book Value” is calculated by subtracting a company’s liabilities from its assets.“Price to Book Value” is a ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC and U.S. Bank N.A. 13 Evermore Global Value Fund SECTOR ALLOCATION* as a Percentage of Net Assets at December 31, 2014 (Unaudited) *Does not include security sold short. #Cash equivalents and other assets less liabilities. 14 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2014 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/14 – 12/31/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples 15 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2014 (Unaudited), Continued that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/14 12/31/14 7/1/14 – 12/31/14* Class A Actual $ 930 Class A Hypothetical (5% annual return before expenses) Class I Actual $ 931 Class I Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense and dividend expense on securities sold short, of 1.61% for Class A shares and 1.36% forClass I shares multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 16 Evermore Global Value Fund Value of $10,000 vs. MSCI All-Country World Index & HFRX Event Driven Index (Unaudited) Total Annualized Since Value of Returns Year Ended Inception December 31, 2014 1 Year 3 Year 5 Year (1/1/2010) (12/31/14) Class A (6.83)% 11.25% 2.97% 2.97% Class A (with sales charge*) (11.46)% 9.35% 1.91% 1.91% Class I (6.58)% 11.57% 3.21% 3.21% MSCI All-Country World Index 4.16% 14.10% 9.17% 9.17% HFRX Event Driven Index (4.06)% 5.00% 2.30% 2.30% * The maximum sales charge (load) imposed on a purchase is 5.00%. This chart illustrates the performance of a hypothetical $10,000 investment made on January 1, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers/recoupments in effect.In the absence of such waivers/recoupments, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. 17 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2014 Market Shares Value# COMMON STOCKS – 92.8% Aerospace & Defense – 6.0% Alliant Techsystems, Inc. (United States) $ Asset Management & Custody Banks – 5.3% SC Fondul Proprietatea SA (Romania) Voya Financial, Inc. (United States) Cable & Satellite – 4.8% Sky Deutschland AG (Germany)*1 Casinos & Gaming – 5.2% OPAP SA (Greece) Universal Entertainment Corp. (Japan) Construction & Engineering – 10.9% Compagnie d’Enterprises (Belgium) Fomento de Contrucciones (Spain)* Maire Tecnimont SpA (Italy)* Diversified Financial Services – 4.4% ING Groep NV (Netherlands)*1 General Merchandise Stores – 2.6% Retail Holdings NV (Hong Kong)2 Health Care Providers & Services – 3.7% Lifco AB (Sweden)* Home Building – 5.0% Green Brick Partners, Inc. (United States)* Industrial Conglomerates – 3.7% Bollore Protection SA (France)* Bollore SA (France)1 K1 Ventures Ltd. (Singapore) Insurance – 13.5% Ambac Financial Group, Inc. (United States)*1 NN Group NV (Netherlands)*1 UNIQA Insurance Group AG (Austria) Media – 10.3% Havas SA (France) Promotora de Informaciones SA (Spain)* Promotora de Informaciones SA – Class A – (Spain) ADR* Vivendi SA (France) Metals & Mining – 2.8% ThyssenKrupp AG (Germany) The accompanying notes are an integral part of these financial statements. 18 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Market Shares Value# Multi-line Insurance – 3.7% American International Group, Inc. (United States) $ Oil & Gas Drilling – 0.6% Sevan Drilling AS (Norway)* Other Diversified Financial Services – 5.3% Ackermans & van Haaren NV (Belgium) American Capital Ltd. (United States)*1 Real Estate Management & Development – 5.0% Deutsche Office AG (Germany)* Selvaag Bolig AS (Norway) TOTAL COMMON STOCKS (Cost $211,055,534) PARTNERSHIPS & TRUSTS – 4.2% Real Estate Investment Trusts – 4.2% Gramercy Property Trust, Inc. (United States) Saltangen Property (Sweden)*2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,449,401) WARRANTS – 1.1% Insurance – 1.1% Ambac Financial Group, Inc., Expiration: April, 2023, Exercise Price: $16.67 (United States)* TOTAL WARRANTS (Cost $2,729,833) Contracts CALL OPTIONS PURCHASED – 0.2% Hedges – 0.1% CurrencyShare Swiss Franc, Expiration: March, 2015, Strike Price: 107 CHF (Switzerland)3 iShares 20+ Year Treasury Bond Fund, Expiration: March, 2015, Strike Price: $124 (United States)3 Multi-line Insurance – 0.1% Genworth Financial, Inc., Expiration: January, 2016, Strike Price: $15 (United States)3 TOTAL CALL OPTIONS PURCHASED (Cost $1,158,773) The accompanying notes are an integral part of these financial statements. 19 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Market Contracts Value# PUT OPTIONS PURCHASED – 0.1% Hedges – 0.1% DAX 03/20/15 P8600, Expiration: March, 2015, Strike Price: 8600 EUR (Germany)4 $ TOTAL PUT OPTIONS PURCHASED (Cost $788,041) SHORT-TERM INVESTMENT – 0.6% Money Market Fund – 0.6% Invesco Liquid Assets Portfolio – Institutional Class, 0.07%5 $ TOTAL SHORT-TERM INVESTMENT (Cost $1,439,556) TOTAL INVESTMENTS IN SECURITIES – 99.0% (Cost $224,621,138) Other Assets in Excess of Liabilities – 1.0% TOTAL NET ASSETS – 100.0% $ # See Significant Accounting Policies of accompanying Notes to Financial Statements regarding valuation of securities. * Non-income producing security. ADR American Depositary Receipt CHF Swiss Franc EUR Euro 1 All or a portion of this security was segregated as collateral for forward foreign currency contract. 2 Affiliated company as defined by the Investment Company Act of 1940. 3 100 shares per contract. 4 5 shares per contract. 5 Seven-day yield as of December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. SCHEDULE OF SECURITY SOLD BUT NOT YET PURCHASED at December 31, 2014 Shares Value SECURITY SOLD BUT NOT YET PURCHASED – 3.1% Aerospace & Defense – 3.1% Orbital Sciences Corp. (United States)* $ TOTAL SECURITY SOLD BUT NOT YET PURCHASED (Proceeds $6,854,372) $ * Non-income producing security. The accompanying notes are an integral part of these financial statements. 20 Evermore Global Value Fund COUNTRY ALLOCATION at December 31, 2014 Country Long Exposure Short Exposure^ Net Exposure United States % % % Germany % — % France % — % Netherlands % — % Spain % — % Belgium % — % Sweden % — % Greece % — % Italy % — % Austria % — % Hong Kong % — % Norway % — % Singapore % — % Japan % — % Romania % — % Switzerland# % — % Total % % % ^ Securities sold but not yet purchased. # Less than 0.1%. FORWARD FOREIGN CURRENCY CONTRACTS at December 31, 2014 As of December 31, 2014, the Fund had the following forward currency contracts outstanding with Morgan Stanley: Amount Amount of of Net Currency Currency Settle- Currency Currency Unrealized to be to be ment to be to be Fair Appreciation Received Received Date Delivered Delivered Value (Depreciation) EUR 3/11/15 USD $ $ ) USD 3/11/15 EUR USD 3/11/15 JPY NOK 3/11/15 USD ) USD 3/11/15 NOK RON 3/11/15 USD ) USD 3/11/15 RON USD 3/11/15 SEK SGD 3/11/15 USD ) USD 3/11/15 SGD Net Value of Outstanding Forward Currency Contracts $ $ EUR Euro JPY Japanese Yen NOK Norwegian Krone RON Romanian New Leu SGD Singapore Dollar SEK Sweedish Krona USD U.S. Dollars The accompanying notes are an integral part of these financial statements. 21 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 ASSETS Investments in unaffiliated securities, at value^ (Note 2) $ Investments in affiliated securities, at value * Total investments, at value Unrealized gain on forward foreign currency contracts Receivables: Investment securities sold Fund shares sold Dividends and interest, net Due from broker, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward foreign currency contracts Securities sold but not yet purchased, at market value# Payables: Investment securities purchased Foreign currency payable Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized loss on investments, foreign currency transactions & forward foreign currency contracts ) Net unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Net assets $ ^ Cost of unaffiliated investments $ * Cost of affiliated investments $ # Proceeds received $ The accompanying notes are an integral part of these financial statements. 22 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014, Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Maximum offering price per share* $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * The maximum offering price per share is calculated as the net asset value per share as of December 31, 2014 divided by (1-front-end sales charge (5%)): $10.52/95.00%. In addition, Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. The accompanying notes are an integral part of these financial statements. 23 (This Page Intentionally Left Blank.) 24 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Year Ended December 31, 2014 INVESTMENT INCOME* Income Dividends (net of $169,320 foreign withholding tax) $ Interest Other income Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Custody fees Legal fees Distribution fees – Class A Registration fees Fund accounting fees Audit fees Chief Compliance Officer fees Reports to shareholders Trustee fees Insurance expense Miscellaneous expenses Interest expense to broker 12 Total expenses Plus expenses recouped Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, FOREIGN CURRENCY TRANSACTIONS, FORWARD FOREIGN CURRENCY CONTRACTS & SECURITIES SOLD BUT NOT YET PURCHASED Net realized gain on investments, foreign currency transactions & forward foreign currency contracts* Net realized loss on securities sold but not yet purchased ) Change in net unrealized depreciation on investments, foreign currency translations & forward foreign currency contracts ) Net realized and unrealized loss on investments, foreign currency transactions, forward foreign currency contracts & securities sold but not yet purchased ) Net decrease in net assets resulting from operations $ ) * No affiliated transactions recorded. The accompanying notes are an integral part of these financial statements. 25 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments, foreign currency transactions, forward foreign currency contracts & securities sold but not yet purchased ) Change in net unrealized depreciation on investments, foreign currency translations & forward foreign currency contracts ) Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Class A ) — Class I ) — Total distributions from net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Class A (a) Net decrease in net assets derived from net change in outstanding shares – Class C (a) — ) Net increase in net assets derived from net change in outstanding shares – Class I (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 26 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed1 ) Transfer in from Class C* — — Net increase $ $ Year Ended Year Ended December 31, 2014 December 31, 2013 Class C Shares Value Shares Value Shares sold — $
